United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Plainfield, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2250
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 8, 2010 appellant’s counsel timely appealed the June 1, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed her right
upper extremity schedule award. The appeal was assigned Docket No. 10-2250.1
Appellant, a 49-year-old service representative, injured herself in the performance of duty
on May 24, 2000 when she fell while attempting to get up from a chair. OWCP accepted her
claim for left wrist sprain, aggravation of lumbosacral sprain, bilateral knee and ankle sprain,
bilateral medial meniscus tear and cervical myelopathy. Appellant has thus far received schedule
awards for 12 percent impairment of the left and right lower extremities and 10 percent
impairment of the left and right upper extremities. The only issue currently before the Board is
the extent of appellant’s right upper extremity impairment. OWCP initially awarded her 10
percent for the right upper extremity on October 23, 2008.2 However, the Branch of Hearings &
Review set aside the October 23, 2008 award and remanded the case to OWCP for further
medical development. OWCP later referred appellant to Dr. William K. Fleming, a Board1

Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193 (2006), and 20 C.F.R.
§§ 501.2(c) and 501.3 (2010), the Board has jurisdiction over the merits of this case.
2

The award was based on the then-applicable fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2001).

certified orthopedic surgeon.3 In a report dated May 27, 2009, Dr. Fleming found no permanent
impairment of the right upper extremity under the fifth edition of the A.M.A., Guides (2001). By
decision dated June 3, 2009, OWCP denied appellant’s claim for a schedule award based on
Dr. Fleming’s May 27, 2009 report.4 Because it neglected to provide a copy of the June 3, 2009
decision to appellant’s counsel, OWCP reissued the decision on November 16, 2009. In a
decision dated June 1, 2010, the Branch of Hearings & Review affirmed OWCP’s November 16,
2009 decision, albeit for a different reason. OWCP’s hearing representative did not believe a
conflict existed. She also acknowledged that Dr. Fleming applied the fifth edition of the A.M.A.,
Guides rather than the sixth edition, which OWCP adopted effective May 1, 2009. Rather than
rely on Dr. Fleming’s May 27, 2009 report, the hearing representative found that the DMA’s
March 20, 2009 right upper extremity impairment rating (10 percent) represented the weight of
the medical evidence. The DMA’s report was also based on application of the fifth edition of the
A.M.A., Guides.
The Board finds that the case is not in posture for decision. At the time OWCP and the
hearing representative issued their respective decisions, the fifth edition of the A.M.A., Guides
(2001) was no longer applicable. Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).5 Neither the DMA nor
Dr. Fleming based their respective opinions on the sixth edition of the A.M.A., Guides. The
procedure manual provides that all permanent partial impairment calculations made on or after
May 1, 2009 must be based on the sixth edition of the A.M.A., Guides (2008).6 Both OWCP and
the hearing representative erred in basing their respective decisions on medical evidence that
applied the outdated fifth edition of the A.M.A., Guides.7 Accordingly, the case is remanded to
OWCP for further medical development followed by a de novo decision regarding appellant’s
entitlement to a schedule award for right upper extremity impairment in accordance with the
A.M.A., Guides (6th ed. 2008).

3

OWCP selected Dr. Fleming to resolve a conflict in medical opinion between appellant’s physician,
Dr. David O. Weiss, who found 28 percent impairment of the right upper extremity and the district medical adviser
(DMA), Dr. Willie E. Thompson, who found 10 percent right upper extremity impairment.
4

Following receipt of Dr. Fleming’s May 27, 2009 report, OWCP did not refer the case record to its medical
adviser prior to issuing the June 3, 2009 decision.
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7b(4) (January 2010).
7

OWCP further erred by not forwarding Dr. Fleming’s May 27, 2009 report to its medical adviser for review.
The procedure manual provides that after obtaining all necessary medical evidence, the file should be routed to the
DMA for an opinion concerning the nature and percentage of impairment. Federal (FECA) Procedure Manual, Part
2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6d (October 2004).

2

IT IS HEREBY ORDERED THAT the June 1, 2010 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

